
	
		II
		112th CONGRESS
		2d Session
		S. 2162
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2012
			Mr. Reed (for himself,
			 Mr. Durbin, Mr.
			 Schumer, Mr. Leahy,
			 Mr. Brown of Ohio,
			 Mr. Whitehouse, Mr. Merkley, Mr.
			 Begich, Mr. Franken,
			 Mr. Blumenthal, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for the redevelopment of abandoned and
		  foreclosed-upon properties and for the stabilization of affected neighborhoods,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Project Rebuild
			 Act.
		2.Project
			 Rebuild
			(a)Direct
			 appropriationsThere is appropriated, out of any money in the
			 Treasury not otherwise appropriated, $15,000,000,000, to remain available until
			 September 30, 2016, for assistance to eligible entities including States and
			 units of general local government (as such terms are defined in section 102 of
			 the Housing and Community Development Act of 1974 (42 U.S.C. 5302)), and
			 qualified nonprofit organizations, businesses or consortia of eligible entities
			 for the redevelopment of abandoned and foreclosed-upon properties and for the
			 stabilization of affected neighborhoods.
			(b)Allocation of
			 appropriated amounts
				(1)In
			 generalOf the amounts appropriated, two-thirds shall be
			 allocated to States and units of general local government based on a funding
			 formula established by the Secretary of Housing and Urban Development (in this
			 section referred to as the Secretary). Of the amounts
			 appropriated, one-third shall be distributed competitively to eligible
			 entities.
				(2)Formula to be
			 devised swiftlyThe funding formula required under paragraph (1)
			 shall be established and the Secretary shall announce formula funding
			 allocations, not later than 30 days after the date of the enactment of this
			 Act.
				(3)Formula
			 criteriaThe Secretary may establish a minimum grant size, and
			 the funding formula required under paragraph (1) shall ensure that any amounts
			 appropriated or otherwise made available under this section are allocated to
			 States and units of general local government with the greatest need, as such
			 need is determined in the discretion of the Secretary based on—
					(A)the number and
			 percentage of home foreclosures in each State or unit of general local
			 government;
					(B)the number and
			 percentage of homes in default or delinquency in each State or unit of general
			 local government; and
					(C)other factors such
			 as established program designs, grantee capacity and performance, number and
			 percentage of commercial foreclosures, overall economic conditions, and other
			 market needs data, as determined by the Secretary.
					(4)Competition
			 criteria
					(A)Eligible
			 entitiesFor the funds distributed competitively, eligible
			 entities shall be States, units of general local government, nonprofit
			 entities, for-profit entities, and consortia of eligible entities that
			 demonstrate capacity to use funding within the period of this program.
					(B)Award
			 criteriaIn selecting grantees, the Secretary shall ensure that
			 grantees are in areas with the greatest number and percentage of residential
			 and commercial foreclosures and other market needs data, as determined by the
			 Secretary. Additional award criteria shall include demonstrated grantee
			 capacity to execute projects involving acquisition and rehabilitation or
			 redevelopment of foreclosed residential and commercial property and
			 neighborhood stabilization, leverage, knowledge of market conditions and of
			 effective stabilization activities to address identified conditions, and any
			 additional factors determined by the Secretary.
					(C)Grant
			 sizeThe Secretary may establish a minimum grant size.
					(D)Publication of
			 criteria; application due dateThe Secretary shall publish
			 competition criteria for any grants awarded under this section not later than
			 60 days after the appropriation of funds, and applications shall be due to the
			 Secretary within 120 days.
					(c)Use of
			 funds
				(1)Obligation and
			 expenditureThe Secretary shall obligate all formula funding
			 within 120 days of the date of the enactment of this Act and all competitive
			 grant funding within 180 days of such enactment date. Any eligible entity that
			 receives amounts pursuant to this section shall expend all funds allocated to
			 it within three years of the date the funds become available to the grantee for
			 obligation. Furthermore, the Secretary shall by Notice establish intermediate
			 expenditure benchmarks at the one and two year dates from the date the funds
			 become available to the grantee for obligation.
				(2)Priorities
					(A)Job
			 creationEach grantee or eligible entity shall describe how its
			 proposed use of funds will prioritize job creation, and secondly, will address
			 goals to stabilize neighborhoods, reduce vacancy, or increase or stabilize
			 residential and commercial property values.
					(B)TargetingAny
			 State or unit of general local government that receives formula amounts
			 pursuant to this section shall, in distributing and targeting such amounts,
			 give priority emphasis and consideration to those metropolitan areas,
			 metropolitan cities, urban areas, rural areas, low- and moderate-income areas,
			 and other areas with the greatest need, including those—
						(i)with
			 the greatest percentage of home foreclosures;
						(ii)identified as
			 likely to face a significant rise in the rate of residential or commercial
			 foreclosures; and
						(iii)with a higher
			 than national average unemployment rate.
						In
			 addition, such priority emphasis and consideration may be given to such areas
			 that have lost occupiable housing stock within the 3-year period ending with
			 the date of the enactment of this Act due to the effects of presidentially
			 declared disasters.(C)LeverageEach
			 grantee or eligible entity shall describe how its proposed use of funds will
			 leverage private funds.
					(3)Eligible
			 usesAmounts made available under this section may be used
			 to—
					(A)establish
			 financing mechanisms for the purchase and redevelopment of abandoned and
			 foreclosed-upon properties, including such mechanisms as soft-seconds, loan
			 loss reserves, and shared-equity loans for low- and moderate-income
			 homebuyers;
					(B)purchase and
			 rehabilitate properties that have been abandoned or foreclosed upon, in order
			 to sell, rent, or redevelop such properties;
					(C)establish and
			 operate land banks for properties that have been abandoned, demolished,
			 severely damaged by presidentially declared disasters, or foreclosed
			 upon;
					(D)demolish blighted
			 structures;
					(E)redevelop
			 abandoned, foreclosed, demolished, or vacant properties; and
					(F)engage in other
			 activities, as determined by the Secretary through notice, that are consistent
			 with the goals of creating jobs, stabilizing neighborhoods, reducing vacancy,
			 increasing or stabilizing residential and commercial property values, and
			 providing assistance to homeowners and landlords recovering after
			 presidentially declared disasters.
					(d)Limitations
				(1)On
			 purchasesAny purchase of a property under this section shall be
			 at a price not to exceed its current market value, taking into account its
			 current condition.
				(2)RehabilitationAny
			 rehabilitation of an eligible property under this section shall be to the
			 extent necessary to comply with applicable laws, and other requirements
			 relating to safety, quality, marketability, and habitability, in order to sell,
			 rent, or redevelop such properties or provide a renewable energy source or
			 sources for such properties.
				(3)Sale of
			 homesIf an abandoned or foreclosed-upon home is purchased,
			 redeveloped, or otherwise sold to an individual as a primary residence, then
			 such sale shall be in an amount equal to or less than the cost to acquire and
			 redevelop or rehabilitate such home or property up to a decent, safe,
			 marketable, and habitable condition.
				(4)On demolition of
			 public housingPublic housing, as defined in section 3(b)(1) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(1)), may not be
			 demolished with funds under this section.
				(5)On demolition
			 activitiesNo more than 10 percent of any grant made under this
			 section may be used for demolition activities unless the Secretary determines
			 that such use represents an appropriate response to local market conditions or
			 is necessary as a result of a presidentially declared disaster.
				(6)On use of funds
			 for non-residential propertyNo more than 30 percent of any grant
			 made under this section may be used for eligible activities under subparagraphs
			 (A), (B), and (E) of subsection (c)(3) that will not result in residential use
			 of the property involved unless the Secretary determines that such use
			 represents an appropriate response to local market conditions.
				(7)General use of
			 fundsEach formula and competitive grantee is required to ensure
			 that all use of formula or competitive funds by the grantee are properly
			 underwritten and reviewed in order to prevent fraud, waste, and abuse.
				(e)Rules of
			 construction
				(1)In
			 generalExcept as otherwise provided by this section, amounts
			 appropriated, revenues generated, or amounts otherwise made available to
			 eligible entities under this section shall be treated as though such funds were
			 community development block grant funds under title I of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5301 et seq.).
				(2)No
			 matchNo matching funds shall be required in order for an
			 eligible entity to receive any amounts under this section.
				(3)Tenant
			 protectionsAn eligible entity receiving a grant under this
			 section shall comply with the 14th, 17th, 18th, 19th, 20th, 21st, 22nd and 23rd
			 provisos in the second undesignated paragraph under the heading
			 Community Planning and Development—Community Development Fund in
			 title XII of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5, 123 Stat. 218–19), as amended by section 1497(b)(2) of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203,
			 124 Stat. 2211).
				(4)Vicinity
			 hiringAn eligible entity receiving a grant under this section
			 shall comply with section 1497(a)(8) of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (Public Law 111–203, 124 Stat. 2210).
				(5)Buy
			 AmericanSection 1605 of
			 title XVI of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5, 123 Stat. 303) shall apply to amounts appropriated, revenues
			 generated, and amounts otherwise made available to eligible entities under this
			 section.
				(f)Authority To
			 specify alternative requirements
				(1)In
			 generalIn administering the program under this section, the
			 Secretary may specify alternative requirements to any provision under title I
			 of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.)
			 or under title I of the Cranston-Gonzalez National Affordable Housing Act (42
			 U.S.C. 12701 et seq.) (except for those provisions in these laws related to
			 fair housing, nondiscrimination, labor standards, and the environment) for the
			 purpose of expediting and facilitating the use of funds under this
			 section.
				(2)NoticeThe
			 Secretary shall provide written notice of intent to the public via Internet to
			 exercise the authority to specify alternative requirements under paragraph
			 (1).
				(3)Low and moderate
			 income requirement
					(A)In
			 generalNotwithstanding the authority of the Secretary under
			 paragraph (1)—
						(i)all
			 of the formula and competitive grantee funds appropriated or otherwise made
			 available under this section shall be used with respect to individuals and
			 families whose income does not exceed 120 percent of area median income;
			 and
						(ii)not
			 less than 25 percent of the formula and competitive grantee funds appropriated
			 or otherwise made available under this section shall be used for the purchase
			 and redevelopment of eligible properties that will be used to house individuals
			 or families whose incomes do not exceed 50 percent of area median
			 income.
						(B)Recurrent
			 requirementThe Secretary shall, by rule or order, ensure, to the
			 maximum extent practicable and for the longest feasible term, that the sale,
			 rental, or redevelopment of abandoned and foreclosed-upon homes and residential
			 properties under this section remain affordable to individuals or families
			 described in subparagraph (A).
					(g)Nationwide
			 distribution of resourcesNotwithstanding any other provision of
			 this section, each State shall receive not less than $20,000,000 of formula
			 funds.
			(h)Limitation on
			 use of funds with respect to eminent domainNo State or unit of
			 general local government may use any amounts received pursuant to this section
			 to fund any project that seeks to use the power of eminent domain, unless
			 eminent domain is employed only for a public use, which shall not be construed
			 to include economic development that primarily benefits private
			 entities.
			(i)Limitation on
			 distribution of funds
				(1)In
			 generalNone of the funds made available under this section shall
			 be distributed to—
					(A)an organization
			 which has been indicted for a violation under Federal law relating to an
			 election for Federal office; or
					(B)an organization
			 which employs applicable individuals.
					(2)Applicable
			 individuals definedIn this section, the term applicable
			 individual means an individual who—
					(A)is—
						(i)employed by the
			 organization in a permanent or temporary capacity;
						(ii)contracted or
			 retained by the organization; or
						(iii)acting on behalf
			 of, or with the express or apparent authority of, the organization; and
						(B)has been indicted
			 for a violation under Federal law relating to an election for Federal
			 office.
					(j)Rental housing
			 preferencesEach State and local government receiving formula
			 amounts shall establish procedures to create preferences for the development of
			 affordable rental housing.
			(k)Job
			 creationIf a grantee chooses to use funds to create jobs by
			 establishing and operating a program to maintain eligible neighborhood
			 properties, not more than 10 percent of any grant may be used for that
			 purpose.
			(l)Program support
			 and capacity buildingThe Secretary may use an overall amount up
			 to 0.75 percent of the funds appropriated for capacity building of and support
			 for eligible entities and grantees undertaking neighborhood stabilization
			 programs, staffing, training, technical assistance, technology, monitoring,
			 travel, enforcement, research and evaluation activities. In addition—
				(1)funds set aside
			 for the purposes of this subsection shall remain available until September 30,
			 2016;
				(2)any funds made
			 available under this subsection and used by the Secretary for personnel,
			 training, or other administrative expenses related to administering funding
			 under this subsection shall be transferred to Program Office Salaries
			 and Expenses, Community Planning and Development;
				(3)any funds made
			 available under this subsection and used by the Secretary for technology shall
			 be transferred to Working Capital Fund; and
				(4)an amount up to
			 0.10 percent of the funds appropriated shall be transferred to the Office of
			 Inspector General, Department of Housing and Urban Development and such overall
			 amount described in this subsection shall be reduced by the amount specified in
			 this paragraph.
				(m)Enforcement and
			 prevention of fraud and abuseThe Secretary shall establish and
			 implement procedures to prevent fraud and abuse of funds under this section,
			 and shall impose a requirement that grantees have an internal auditor to
			 continuously monitor grantee performance to prevent fraud, waste, and abuse.
			 Grantees shall provide the Secretary and citizens with quarterly progress
			 reports. The Secretary shall recapture funds from formula and competitive
			 grantees that do not expend 100 percent of allocated funds within 3 years of
			 the date that funds become available, and from underperforming or mismanaged
			 grantees, and shall re-allocate those funds by formula to target areas with the
			 greatest need, as determined by the Secretary through notice. The Secretary may
			 take an alternative sanctions action only upon determining that such action is
			 necessary to achieve program goals in a timely manner.
			(n)Policies and
			 procedures for grantsThe Secretary of Housing and Urban
			 Development shall to the extent feasible conform policies and procedures for
			 grants made under this section to the policies and procedures already in place
			 for the grants made under section 2301 of the Housing and Economic Recovery Act
			 of 2008 (Public Law 110–289, 122 Stat. 2850); title XII of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5, 123 Stat.
			 217); or section 1497 of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (Public Law 111–203, 124 Stat. 2209).
			3.Wage rate and
			 employment protection requirementsAmounts appropriated, revenues generated,
			 and amounts otherwise made available under this Act shall be subject to the
			 requirements of section 110 of the Housing and Community Development Act of
			 1974 (42 U.S.C. 5310) or to a waiver thereof under section 107(e)(2) of such
			 Act (42 U.S.C. 5307(e)(2)).
		
